Citation Nr: 1228198	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-16 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher disability rating for a psychiatric disorder, currently rated as 10 percent disabling from March 31, 2006, and 30 percent disabling from March 21, 2011.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability. 


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, established service connection for an adjustment disorder with depressed mood and assigned a 10 percent evaluation for that disability, and denied a total rating for compensation purposes based on individual unemployability (TDIU).

In December 2010, the Board remanded the Veteran's claims for additional development.  While the Board also remanded a claim of entitlement to special monthly compensation based on the Veteran's spouse's need for regular aid and attendance, that claim was subsequently granted in an April 2012 rating decision and, thus, is no longer on appeal.  The April 2012 rating decision also awarded a 30 percent disability rating for the Veteran's adjustment disorder with depressed mood, effective March 21, 2011.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
 
Additionally, the Board recognizes that, following the certification of the appeal in June 2012, the appellant submitted an additional lay statement in support of his claims.  That additional evidence, received in June 2012, was not accompanied by a waiver of RO consideration.  Nevertheless, the Board finds that, because the newly submitted lay statement is cumulative of evidence already in the claims folder, that additional submission does not constitute additional pertinent evidence.  Therefore, solicitation of a waiver of RO jurisdiction is unnecessary.  38 C.F.R. § 20.1304 (2011).

The issues of entitlement to a TDIU and entitlement to an initial disability rating in excess of 30 percent for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.





FINDING OF FACT

Since March 31, 2006, the effective date of service connection, the Veteran's service-connected psychiatric disorder has been productive of occupational and social impairment with occasional decrease in work efficiency with intermittent inability to perform occupational tasks with depression, anxiety, and infrequent suicidal ideation, but with otherwise satisfactory routine behavior, self-care, and normal conversation. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, from the effective date of service connection, March 31, 2006, the criteria for a disability rating of 30 percent for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9440 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

Throughout the pendency of this appeal, the Veteran's psychiatric disorder has been rated under Diagnostic Code 9440, which pertains to chronic adjustment disorder.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2011).  With the exception of eating disorders, all psychiatric disabilities, including adjustment disorders and depression, are rated pursuant to General Rating Formula for Mental Disorders.  Therefore, assessing the Veteran's symptoms under a different psychiatric rating code would not produce a different result or potentially provide a higher rating.

Under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned for psychiatric symptoms manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or for symptoms controlled by continuous medication.

A 30 percent rating is assigned for psychiatric symptoms manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2011). 

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's psychiatric disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  38 C.F.R. § 4.125 (2011).

The Board observes that during the pendency of the appeal, the Veteran's psychiatric disorder has been variously diagnosed as an adjustment disorder with depressed mood, mood disorder (depression) secondary to medical condition, depressive disorder, not otherwise specified, and alcohol dependence.  Regardless of what specific disorders are diagnosed, when, as here, it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Furthermore, it is of little consequence as to what disorder is specific to service because all mental disorders are rated pursuant to the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, and the assignment of separate disability ratings for each specified mental disability (depression, and anxiety, and dysthymia, and PTSD, for example) would violate the rule against pyramiding at 38 C.F.R. § 4.14 . 

The Veteran contends that his service-connected psychiatric problems warrant higher disability ratings than the current 10 percent disability rating assigned since the effective date of service connection on March 31, 2006, and the 30 percent rating assigned effective March 21, 2011.  

The pertinent evidence consists of VA medical records, reports of VA examinations conducted in April 2007 and March 2011, and written statements from the Veteran.  That evidence will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  

VA medical records during the relevant appeals period show that, in June 2006, the Veteran sought to reestablish VA care for a depressed mood, which he felt was brought on by his skin disorder, an inability to work around the house, and an inability to maintain gainful employment.  The Veteran reported that he was seeking an increase in disability due to his inability to work and his worsening mood.  VA medical records thereafter show that he received treatment approximately every three months to manage medication prescribed for his depressed mood.  VA records also show that during the relevant period, mental status examination was essentially normal.  The Veteran was occasionally noted to have a depressed mood with a congruent affect, but he consistently denied hallucinations, delusions, and, with limited exception, suicidal and homicidal ideation or intent.  In this regard, the Board notes that the Veteran presented to the Emergency Room in May 2009 for what was described as a "suicidal gesture."  The Veteran's overall symptoms were found to support a diagnosis of mood disorder with depression secondary to general medical condition and an adjustment disorder with depressed mood.

With respect to social and occupational impairment, the Veteran's Global Assessment and Functioning (GAF) scores during VA treatment were routinely 55, except for a GAF score of 50 assigned in October 2006, a GAF score of 52 assigned in October 2009, and a GAF score of 53 assigned in February 2010.  Significantly, the VA treating provider who assigned the Veteran's scores did not detail any symptoms or complaints to support those GAF scores.

The Veteran was afforded a VA examination in April 2007 during which all of his psychiatric symptoms were addressed.  The Veteran reported symptoms that were characterized as mild, chronic, and low grade.  Specifically, he reported a depressed mood that occurs when his skin disorder gets in the way of doing things.  However, he reported that he has adapted by wearing cotton gloves to do things that he really wants to do.  He also reported some mild anxiety concerning typical matters such as bills.  Additionally, he recently discovered his father and experienced some anxiety related to that.  However, he denied anhedonia and reported that he helped his wife with chores, read, and spent time with his family.  His energy was okay and he did not have any guilt.  Sleep was reported as okay with medication.

In terms of his occupational and social functioning, the Veteran was not employed and had not worked since 1994.  He reported that he had been married to his wife for 37 years and had a lovely, happy family.  He also had three kids, who were well-adjusted, eight grandchildren, with whom he spent time, and he reported a special bond with his youngest grandson.   

With respect to substance abuse, it was noted that the Veteran had a history of alcohol issues, but that they were not caused or aggravated by his psychiatric disorder.  In this regard, the examiner noted that the Veteran began drinking at the age of 15.

On mental status examination, the Veteran was pleasant with normal rate and flow of speech, but he displayed a mildly depressed mood.  There was no evidence of impairment in thought process, communication, or memory, nor was there evidence of obsessive or inappropriate behavior.  Moreover, the Veteran did not exhibit any signs of delusions or hallucinations, nor did he display any evidence of active suicidal or homicidal ideation.  He was able to maintain minimal personal hygiene and activities of daily living. 

Based on the results of VA examination, and a review of the claims folder, the April 2007 VA examiner diagnosed the Veteran with Axis I chronic, mild, adjustment disorder with depressed mood, noting adjustment to limitations of dermatitis.  A GAF score of 70 was assigned, and it was noted that, from a psychiatric perspective, the Veteran was employable.  The examiner noted that behavioral things, such as wearing cotton gloves, could be done so that work was possible.

Thereafter, VA treatment notes in December 2007 indicate the Veteran to be stable on medication.  He reported that he was awaiting a disability determination which, if granted, he felt would help tremendously with his overall self-esteem and ability to care for his family.  A depression screening that month was indicative of severe depression, and the Veteran reported that he had recent thoughts of taking his life  on December 15, 2007, but did not have a plan.  The Veteran also reported a previous suicide attempt in 2005 by taking a small overdose of Doxepin.  However, the Veteran was seen by mental health for that episode and was now stable on medication.  In January 2008, mental status examination was normal and a GAF score of 55 was assigned.  Thereafter, he reported some increased anxiety.  In August 2008, the Veteran's treating VA psychiatrist submitted a statement per the Veteran's request indicating that the Veteran had an axis I diagnosis of mood disorder (depression) secondary to medical condition, no axis II diagnosis, and a GAF score of 55.  The psychiatrist found that the Veteran's prognosis was good with continued medical treatment.

In April 2009, a depression screening was indicative of mild depression and the Veteran was observed to be mildly anxious.  Thereafter, in May 2009, it was reported to VA that the Veteran had presented to a private hospital Emergency Room for an overdose with depression and suicidal ideation.  The Veteran tested positive for alcohol.  He later clarified to VA that he developed an acute onset of depression in response to family stress and took a "handful" of Doxepin along with vodka.  He was admitted to the hospital for approximately 24 hours and then released.  Approximately two weeks later, he was seen by VA psychiatry, at which time mental status examination was normal and a GAF score of 55 was assigned.  The Veteran denied further suicidal ideation.

Subsequent VA treatment records show that in October 2009, the Veteran was assigned a lower GAF score of 52 in conjunction with medication management, and group therapy was recommended.  In November 2009, the Veteran reported stressors to include relationship difficulties with his wife and adult children, and his economic situation.  He also was 10 months into recovery from alcohol abuse.  However, he enjoyed his eight grandchildren and one great-grandson.  Mental status examination was within normal limits.  The Veteran was assessed as stable and a GAF score of 55 was assigned.  The Veteran attended group therapy in December 2009, and in February 2010, GAF scores of 53 and 55 were assigned.  It does not appear that the Veteran attended further group therapy sessions.

In July 2010, while seeking treatment for gastrointestinal problems, the Veteran reported that he had been on a cruise ship the month prior.  In September 2010, the Veteran reported improvement in his depressed mood with medication.  A depression screening that month was negative, although it was noted that the Veteran had thought about suicide one time in the past two weeks.  In December 2010, the Veteran was frustrated with VA regarding an unfavorable decision and had emotional pressure relating to his wife's illness.  However, despite feeling low, he had no suicidal or homicidal ideations.  The Veteran's mood disorder was determined to be under reasonable control.

During a March 2011 VA examination, the Veteran reported a three to four year history of symptoms that were mild and occurred "about every month or so, two or three times a month."  He reported that they lasted "sometimes a week, sometimes less."  Specifically, the Veteran reported isolation, withdrawal, a depressed mood, and suicidal ideation, stating that he felt he might be better off "checking out."  However, the examiner found that the Veteran's claims of suicidal ideation were inconsistent with available medical records.  The Veteran also reported difficulty staying asleep because of itching, a decreased appetite, and low energy.  He reported current stressors related to his home being in foreclosure, his sister's recent death, and "stuff going on around the world."  The Veteran indicated that he was stationed in Okinawa and felt bad for Japanese people.  He also stated that his wife caught him crying.  The Veteran further reported that his energy used to be good but now he has to take naps almost every afternoon because he prefers to be alone.  He stated that it affects him when his children are having financial or marital troubles, and he cannot help them.  Regarding current treatment, the Veteran was on medications, which he found to work well.  In fact, he decreased his dosage the year prior and had done fine with the reduced dosage.

Regarding social functioning, the Veteran had been married for almost 41 years and described his relationship with his wife as "great."  He also had three children, eight grandchildren, and one great grandson.  All of his grandchildren lived within a 10 mile radius of him and added some distress to his life in that they would "run around wild" and his house was not child-proofed.  He had one son who was living at home but frequently spent the night with girlfriends.  He visited the other children and grandchildren at least once a week.  He also reported one good friend with whom he socialized and who was also a Vietnam Veteran.  The Veteran generally got along well with others, but had become more introverted because his family "brings in enough drama."  Regarding daily activities, the Veteran reported that he spent the day reading the paper, watching television, and sometimes performed yard work.  He also cooked and went shopping on rare occasion.  He stated that he used to paint, but because of his allergies, he had to stop.

In terms of legal history, the Veteran reported that his home was in foreclosure and that he had been having financial problems for a year.  Regarding substance use, the Veteran denied current alcohol abuse, though he did drink twice a month, and not to excess.  The examiner noted that VA medical records showed a diagnosis of alcohol dependence.  

Regarding occupational functioning, the Veteran had been unemployed since 1995.  He reported an employment history to include work as a cook, a baker, and work in the field of security.  He also tried to find employment through a state program, but was unsuccessful and had been on Social Security Administration (SSA) disability benefits since 1997.

On mental status examination, the Veteran was clean and neatly groomed, and his speech was spontaneous, clear, and coherent.  His mood was good and his affect was normal.  The examiner found the Veteran to be cooperative, friendly, relaxed, and attentive.  Attention and memory were intact, and thought process and content were unremarkable.  Moreover, the Veteran did not exhibit any signs of delusions, hallucinations, or other psychotic abnormalities.  Nor did he display any evidence of panic attacks or homicidal ideation.  However, he did report the presence of suicidal thoughts.  There was no history of violence and no evidence of inappropriate or obsessive/ritualistic behavior.  The Veteran was able to maintain minimum personal hygiene, and there were no problems noted with activities of daily living.  

Psychological testing was administered.  However, the examiner found that the degree of psychopathology reported by the Veteran was unusual, even in a clinical population.  Therefore, although the examiner noted that the results could be a "cry for help," the examiner found it quite likely that the Veteran intentionally exaggerated his current symptoms.  Therefore, the test results were deemed probably invalid and no interpretation was conducted.

After reviewing the results of the examination and the other pertinent evidence of record, the March 2011 examiner determined that the Veteran had a depressive disorder, not otherwise specified, and alcohol dependence, in partial remission.  The examiner found that the Veteran's alcohol abuse was not secondary to or exacerbated by his eczema, but likely aggravated his symptoms of depression.  The Veteran was assigned a GAF score of 65, indicative of mild symptoms associated with a depressed mood.  The examiner noted that the Veteran was generally functioning pretty well and had some meaningful interpersonal relationships.  The examiner specifically found that the Veteran's symptoms were not indicative of moderate difficulty in functioning and, in fact, were not severe enough to interfere with either occupational or social functioning.  Finally, the examiner found that the Veteran was not unemployable due to his psychiatric disorder based on the Veteran's report that he was unable to work due to his skin disorder and because his symptoms were not severe enough to suggest any decline in functioning, socially or occupationally.

Thereafter, VA treatment notes dated through May 2012 show that the Veteran continued to receive periodic treatment for his psychiatric disorder and was assigned GAF scores ranging from 55 to 58.  

Throughout the relevant appeal period, with limited exception, the Veteran was assigned a GAF score between 50 and 55.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995), 60 Fed. Reg. 43186 (1995). 

Under DSM-IV, a GAF score ranging from 61 to 70 indicates some mild psychiatric symptoms (depressed mood and mild insomnia); or some difficulty in social, occupational, or school functioning, but generally functioning well with some meaningful interpersonal relationship.  A GAF score ranging from 51 to 60 generally indicates moderate symptoms (flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).  A GAF score ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The Board finds that the Veteran's assigned GAF scores, excluding the April 2007 VA examiner's assignment of a GAF score of 70, together with the other pertinent clinical and lay evidence of record, indicates that, since the date of service connection, his overall psychiatric symptoms have been mild to moderate in nature.  In so finding, the Board considers it significant that the Veteran's treating psychiatrist has consistently assigned GAF scores indicative of moderate impairment, and on one occasion, a GAF score indicative of serious impairment.  Additionally, the record indicates that the Veteran has periodic suicidal thoughts, and further, has difficulty adapting to stressful circumstances, as shown by his "suicidal gesture" in May 2009 that occurred in response to home stressors.  

The Board acknowledges that VA records during the relevant appeal period show that mental status examination was consistently within normal limits, and that the VA examiner assigned a GAF score of 70 in April 2007.  Nevertheless, the Board finds that the GAF scores assigned by the Veteran's treating psychiatrist are probative and persuasive, as they were based on continuing treatment of the Veteran.  Those GAF scores, collectively with the evidence showing ongoing treatment for a chronic depressed mood, anxiety, and periodic suicidal ideation, demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal, which more nearly approximates a 30 percent rating under Diagnostic Code 9440. 

Moreover, the Board finds that the Veteran's overall level of psychiatric impairment during the period from March 31, 2006, to March 20, 2011, was manifested by roughly the same symptomatology that he displayed during the post-March 20, 2011, period in which a 30 percent rating has already been assigned.  Accordingly, the Board finds that, for the period on appeal when the Veteran has been assigned 10 percent disability rating, a higher rating of 30 percent is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2011).  

For the foregoing reasons, the Board finds that the Veteran's overall disability picture is more nearly approximated by a 30 percent initial rating reflecting occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.7 (2011).  All reasonable doubt has been resolved in the Veteran's favor in making this decision.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Additionally, the Board will not address entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) at this time because it is remanding any rating in excess of 30 percent for further development and readjudication. 

Duties to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Inasmuch as the determination above constitutes at least a partial grant of the claim, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or assistance is harmless at this point.  However, it is reiterated that additional development, prior to consideration of the claim of entitlement to an initial rating in excess of 30 percent, will be addressed in the REMAND section below. 


ORDER

Entitlement to an initial rating of 30 percent for an acquired psychiatric disorder is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the claim of entitlement to an initial rating in excess of 30 percent for a psychiatric disorder and entitlement to TDIU.

Although further delay of this appeal is regrettable, the Board finds that a remand is required in order to accomplish additional development.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  

The record shows that the Veteran was last afforded a VA examination to evaluate the severity of his psychiatric disorder in March 2011.  While the results of that examination are not stale, the Board finds that additional examination is necessary to reconcile that examiner's findings with other evidence of record.  Specifically, the March 2011 VA examiner assigned a GAF score of 65, indicating mild impairment.  In this regard, the April 2007 VA examiner also assigned a GAF score indicative of mild impairment, assigning a GAF score of 70.  However, contrary to the VA examiners' findings, the Veteran's treating psychiatrist has consistently assigned GAF scores between 50 and 55, indicative of serious or moderate impairment.  Additionally, although the March 2011 VA examiner found that the Veteran's claims of suicidal ideation were not supported by VA treatment records, the examiner did not comment on the evidence showing that the Veteran was hospitalized in May 2009 for a suicidal gesture, and has also reported a suicide attempt that occurred in 2005.  Therefore, the Board finds that additional VA examination is warranted to determine the current severity of the Veteran's psychiatric disorder and to reconcile the findings of prior VA examiners with the findings of the Veteran's treating psychiatrist.

Next, with respect to the Veteran's TDIU claim, the Board observes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340  (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

The issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Board has granted the Veteran an initial 30 percent rating for his acquired psychiatric disorder, effective the date of service connection.  Additionally, he is service-connected for a skin disorder with a 60 disability rating.  His combined disability rating is 70 percent.  Thus, he meets the percentage criteria for a consideration for a TDIU rating.  38 C.F.R. § 4.16(a) (2011).  Accordingly, the pertinent question becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board believes that an additional VA examination would be helpful in answering that question. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Moreover, in a TDIU claim, VA has a specific duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disability on his ability to secure or follow a substantially gainful occupation.  Friscia v. Brown, 7 Vet. App. 294 (1995).

The Board recognizes that two VA examiners have opined that the Veteran is not unemployable due to his service-connected psychiatric disorder.  Additionally, following a review of the claims file and prior VA examination reports, an April 2012 VA examiner found that the Veteran's service-connected skin disorder did not render him unemployable.  Specifically, the April 2012 VA examiner found that, although the Veteran required inside employment and would need to avoid any cleaning materials, he could perform sedentary computer-type work.  However, the examiner did not provide any rationale for the stated conclusion.  In the instant case, such a discussion is particularly necessary as the record shows that the Veteran has previously alleged allergies to chemicals used in computers.  Furthermore, the VA examiner did not discuss the Veteran's other service-connected disability, or such factors as the Veteran's education, employment history, and vocational attainment, in determining that the Veteran was employable.  Accordingly, the Board finds that additional remand is warranted for an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced).

The Board is cognizant that Veteran has been awarded SSA disability benefits for his skin disorder.  However, the Veteran's claim may not be granted solely on the basis of his SSA records. In this regard, while the SSA has determined that the Veteran's service-connected skin problems render him totally disabled, and while the SSA's favorable opinion constitutes probative evidence with respect to the Veteran's TDIU claim, that determination is not dispositive or altogether binding on VA since the agencies have different disability requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991).

In light of the foregoing, the Board finds that an additional VA examination and opinion is necessary to reconcile the conflicting determinations of the prior VA examiners and the SSA, with respect to the impact of the Veteran's service-connected disability on his ability to obtain and maintain gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Additionally, while on remand, current VA medical treatment records must be obtained.  VA's duty to assist includes obtaining records in the custody of a Federal department or agency.  38  C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  A VA treatment note dated in April 2012 (located in the Veteran's Virtual VA file) indicates that the Veteran was to reschedule a mental health appointment that he missed that month.  However, no VA medical records dated after May 2012 have been associated with the Veteran's claims file or Virtual VA.  Accordingly, on remand, all recent VA treatment records must be obtained. 

Finally, the record indicates that the Veteran previously attempted to obtain vocational rehabilitation through VA, but that in October 1995, it was determined that vocational rehabilitation was infeasible.  As such, the RO should attempt to locate a vocational rehabilitation folder for this Veteran and associate it with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding VA treatment records relating to the Veteran's psychiatric disorder.

The RO/AMC should also attempt to obtain the Veteran's VA vocational rehabilitation file.  If there is no vocational rehabilitation folder, documentation to that effect should be associated with the claims folder.  

2.  After the above development is complete, provide the Veteran with an examination by a VA psychologist or psychiatrist who should report the current nature, extent, and severity of the Veteran's service-connected psychiatric disorder.  The examiner should be provided with the claims folder for review and should indicate in the examination report that such review occurred.  The rationale for all opinions must be provided.  The examiner should describe the nature and severity of all symptoms of the Veteran's psychiatric disorder, taking into consideration the Veteran's descriptions of his behavior, and comment on their impact on his social and occupational functioning.  All subjective symptoms and objective findings should be noted in the examination report.  Both a multi-axial diagnosis and a Global Assessment of Functioning (GAF) score should be provided, with an explanation of what the GAF score represents.  The examiner should reconcile the assigned GAF score with the GAF scores ranging from 50 to 55 assigned by the Veteran's treating VA psychiatrist.

The examiner should also ascertain the impact of his service-connected acquired psychiatric disorder and his service-connected skin disorder on his unemployability.  The examiner should consider the Veteran's education and employment history, as well as his own assertions that his acquired psychiatric disorder and his skin disorder prevent him from working.  The VA examiner's opinion should specifically address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected psychiatric disorder and service-connected skin disorder, either singly or in combination, without consideration of any nonservice-connected disabilities and irrespective of his age, render him unable to secure or follow a substantially gainful occupation.  The examiner's attention is directed to the Veteran's reports that he is allergic to chemicals used in computers.  If an examination other than a psychiatric examination is necessary to provide the requested opinion, such additional examination should be scheduled.  

3.  After the requested examination reports have been completed, they should be reviewed to ensure that they are in complete compliance with the directives of this remand. The examination reports should be returned to the examiners if deficient in any manner.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted; and, based on all of the evidence of record, including all evidence associated with the claims file pursuant to this remand, re-adjudicate the issue of entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


